TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2019



                                      NO. 03-18-00669-CV


                      Office of the Attorney General of Texas, Appellant

                                                 v.

                                   Darrick Koponen, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on April 6, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the trial court’s order and remands the case to the trial court

for further proceedings. The appellee shall pay all costs relating to this appeal, both in this Court

and in the court below.